Exhibit 10.16

 

REPUBLIC COMPANIES GROUP, INC.

EMPLOYEE STOCK PURCHASE PLAN

 

1. Purpose. The purpose of the Republic Companies Group, Inc. Employee Stock
Purchase Plan (the “Plan”) is to provide eligible employees with an incentive to
advance the interests of Republic Companies Group, Inc., a Delaware corporation
(the “Company”), by affording an opportunity to purchase stock of the Company at
a favorable price.

 

2. Administration of the Plan. The Plan shall be administered by a committee
(the “Committee”) as appointed by the Board of Directors of the Company (the
“Board”). Subject to the provisions of the Plan, the Committee shall interpret
and construe the Plan and all options granted under the Plan, shall make such
rules as it deems necessary for the proper administration of the Plan, shall
make all other determinations necessary or advisable for the administration of
the Plan, including the determination of eligibility to participate in the Plan
and limitations on the number of shares subject to a participant’s option under
the Plan, and shall correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any option granted under the Plan in the manner
and to the extent that the Committee deems desirable to carry the Plan or any
option into effect. The Committee shall, in its sole discretion exercised in
good faith, make such decisions or determinations and take such actions as it
deems appropriate, and all such decisions, determinations and actions taken or
made by the Committee pursuant to this and the other paragraphs of the Plan
shall be conclusive on all parties. The Committee shall not be liable for any
decision, determination or action taken in good faith in connection with the
administration of the Plan.

 

3. Participating Companies. Each present and future parent or subsidiary
corporation of the Company (within the meaning of sections 424(e) and (f) of the
Internal Revenue Code of 1986, as amended (the “Code”)) that is eligible by law
to participate in the Plan shall be a “Participating Company” during the period
that such corporation is such a parent or subsidiary corporation; provided,
however, that the Committee may at any time and from time to time, in its sole
discretion, prevent or terminate a Participating Company’s Plan participation.
Any Participating Company may, by appropriate action of its Board of Directors,
prevent or terminate its participation in the Plan. Transfer of employment among
the Company and Participating Companies (and among any other parent or
subsidiary corporation of the Company) shall not be considered a termination of
employment hereunder.

 

4. Eligibility. All employees of the Company and the Participating Companies who
are employed (including employees on any authorized leave of absence meeting the
requirements of Treasury Regulation § 1.421-1(h)(2)) by the Company or any
Participating Company (including any predecessor entity) for at least 180 days
as of the applicable Date of Grant (as defined in subparagraph 6(a)) and who are
customarily employed at least 20 hours per week and at least 5 months per year
shall be eligible to participate in the Plan; provided, however, that no option
shall be granted to an employee if such employee, immediately after the option
is granted, owns stock possessing five percent or more of the total combined
voting power or value of all classes of stock of the Company or of its parent or
subsidiary corporation (within the meaning of sections 423(b)(3) and 424(d) of
the Code) (“Eligible Employee”).



--------------------------------------------------------------------------------

5. Stock Subject to the Plan. Subject to the provisions of paragraph 12
(relating to adjustment upon changes in stock), the aggregate number of shares
which may be sold pursuant to options granted under the Plan shall not exceed
500,000 shares of the authorized $.01 par value common stock of the Company
(“Stock”), which shares may be unissued shares or reacquired shares or shares
bought on the market for purposes of the Plan. Should any option granted under
the Plan expire or terminate prior to its exercise in full, the shares
theretofore subject to such option may again be subject to an option granted
under the Plan. Any shares which are not subject to outstanding options upon the
termination of the Plan shall cease to be subject to the Plan.

 

6. Grant Of Options.

 

(a) General Statement; “Date Of Grant”; “Option Period”; “Date Of Exercise”.
Upon the effective date of the Plan, as provided in Section 14, and continuing
while the Plan remains in effect, the Company shall offer options under the Plan
to all Eligible Employees to purchase shares of Stock. Except as otherwise
determined by the Committee and except as provided below, these options shall be
granted on the January 1 or July 1 immediately subsequent to the Plan’s
effective date, whichever occurs earlier, and each six month anniversary of such
date (each of which dates is herein referred to as a “Date of Grant”). The term
of each option, except as provided below, shall begin on a Date of Grant and
shall be for a period ending on the next subsequent June 30 or December 31 (each
such 6 month period or shorter period in the case of the first period shall be
referred to as an “Option Period”). The first day of the first Option Period
shall be a Date of Grant and the last day of such Option Period shall be a “Date
of Exercise.” Notwithstanding the foregoing, the first Date of Grant shall be
October 1, 2005. The number of shares subject to each option and Option Period
shall be the quotient of the sum of the payroll deductions withheld on behalf of
each participant in accordance with subparagraph 6(b) for the Option Period and
any amount carried forward from the preceding Option Period pursuant to
subparagraph 7(a), divided by the “Option Price” (as defined in subparagraph
7(b)) of the Stock, excluding all fractions; provided, however, that the maximum
number of shares that may be subject to any option may not exceed 5,000 shares
(subject to adjustment as provided in paragraph 12).

 

(b) Election To Participate; Deduction Authorization. Except as provided in
subparagraph 6(f), an Eligible Employee may participate in the Plan only by
means of payroll deduction. Except as provided in subparagraph 6(g), each
Eligible Employee who elects to participate in the Plan shall deliver to the
Company, within the time period prescribed by the Committee, a written payroll
deduction authorization on a form prepared by the Committee whereby he gives
notice of his election to participate in the Plan as of the next following Date
of Grant, and whereby he designates an integral percentage or specific amount
(as determined by the Committee) of his “Eligible Compensation” (as defined in
subparagraph 6(d)) to be deducted from his compensation for each pay period and
credited to a book entry account established in his name. The designated
percentage or specific amount may not result in a deduction during any payroll
period of an amount less than $5.00. The designated percentage or specific
amount may not exceed either of the following: (i) 50% of the amount of Eligible
Compensation from which the deduction is made; or (ii) an amount which will
result in noncompliance with the limitations stated in subparagraphs 6(a) or
6(e).

 

2



--------------------------------------------------------------------------------

(c) Changes in Payroll Authorization. Except as provided in subparagraph 8(a),
the payroll deduction authorization referred to in subparagraph 6(b) may not be
changed until the following Date of Grant.

 

(d) “Eligible Compensation” Defined. The term “Eligible Compensation” means the
gross (before taxes are withheld) total of all wages, salaries, commissions,
overtime and bonuses received during the Option Period, except that such term
shall include elective contributions made on an employee’s behalf by the Company
or a Participating Company that are not includable in income under section 125
or section 402(e)(3) of the Code. Notwithstanding the foregoing, “Eligible
Compensation” shall not include (i) employer contributions to or payments from
any deferred compensation program, whether such program is qualified under
section 401(a) of the Code (other than amounts considered as employer
contributions under section 402(e)(3) of the Code) or nonqualified, (ii) amounts
realized from the receipt or exercise of a stock option that is not an incentive
stock option within the meaning of section 422 of the Code, (iii) amounts
realized at the time property described in section 83 of the Code is freely
transferable or no longer subject to a substantial risk of forfeiture, (iv)
amounts realized as a result of an election described in section 83(b) of the
Code, and (v) any amount realized as a result of a disqualifying disposition
within the meaning of section 421(b) of the Code.

 

(e) $25,000 Limitation. No Eligible Employee shall be granted an option under
the Plan to the extent such grant would permit his rights to purchase Stock
under the Plan and under all other employee stock purchase plans of the Company
and its parent and subsidiary corporations (as such terms are defined in
sections 424(e) and (f) of the Code) to accrue at a rate which exceeds $25,000
of the Fair Market Value of Stock (as defined in subparagraph 7(b)), determined
at the time the option is granted, for each calendar year in which any such
option granted to such employee is outstanding at any time (within the meaning
of section 423(b)(8) of the Code).

 

(f) Leaves of Absence. During a paid leave of absence approved by the Company
and meeting the requirements of Treasury Regulation § 1.421-1(h)(2), a
participant’s elected payroll deductions shall continue. If a participant takes
an unpaid leave of absence, then such participant may not make additional
contributions under the Plan while on unpaid leave of absence, and the
participant’s payroll deductions for the applicable Option Period shall remain
subject to the Plan and used to exercise options on the next following Date of
Exercise.

 

(g) Continuing Election. A participant (i) who has elected to participate in the
Plan pursuant to subparagraph 6(b) as of a Date of Grant and (ii) who takes no
action to change or revoke such election as of the next following Date of Grant,
shall be deemed to have made the same election, including the same attendant
payroll deduction authorization, for such next following and/or subsequent
Date(s) of Grant as was in effect for the Date of Grant for which he made such
election to participate. A participant who desires to discontinue participation
in the Plan for a subsequent Option Period

 

3



--------------------------------------------------------------------------------

commencing as of the next Date of Grant shall deliver to the Company a notice of
withdrawal, on a form prepared by the Committee, at least 30 days prior to the
beginning of such Option Period.

 

7. Exercise of Options.

 

(a) General Statement. Each Eligible Employee who is a participant in the Plan,
automatically and without any act on his part, shall be deemed to have exercised
his option on each Date of Exercise to the extent that the cash balance then in
his account under the Plan is sufficient to purchase at the “Option Price” (as
defined in subparagraph 7(b)) whole shares of Stock. Any balance remaining in
his account after payment of the purchase price of those whole shares, to the
extent the balance is insufficient to purchase a whole share, shall be carried
forward and used towards the purchase of whole shares in the next following
Option Period. To the extent the balance remaining in his account after the
payment of the purchase price exceeds the value of a share, at such time, the
entire remaining balance shall be returned to the participant.

 

(b) “Option Price” Defined. The Option Price per share of Stock to be paid by
each optionee on each exercise of his option shall be an amount equal to the
lesser of 85% of the Fair Market Value of the Stock on the Date of Exercise or
on the Date of Grant. For all purposes under the Plan, the “Fair Market Value”
of a share of Stock means, for a particular day:

 

(i) If shares of Stock of the same class are listed or admitted to unlisted
trading privileges on any national or regional securities exchange at the date
of determining the Fair Market Value, then the last reported sale price, regular
way, on the composite tape of that exchange on that business day or, if no such
sale takes place on that business day, the average of the closing bid and asked
prices, regular way, in either case as reported in the principal consolidated
transaction reporting system with respect to securities listed or admitted to
unlisted trading privileges on that securities exchange or, if no such closing
prices are available for that day, the last reported sale price, regular way, on
the composite tape of that exchange on the last business day before the date in
question; or

 

(ii) If shares of Stock of the same class are not listed or admitted to unlisted
trading privileges as provided in subparagraph (i) and if sales prices for
shares of Stock of the same class in the over-the-counter market are reported by
the National Association of Securities Dealers, Inc. Automated Quotations, Inc.
(“NASDAQ”) National Market System as of the date of determining the Fair Market
Value, then the last reported sales price so reported on that business day or,
if no such sale takes place on that business day, the average of the high bid
and low asked prices so reported or, if no such prices are available for that
day, the last reported sale price so reported on the last business day before
the date in question; or

 

(iii) If shares of Stock of the same class are not listed or admitted to
unlisted trading privileges as provided in subparagraph (i) and sales prices for
shares of

 

4



--------------------------------------------------------------------------------

Stock of the same class are not reported by the NASDAQ National Market System
(or a similar system then in use) as provided in subparagraph (ii), and if bid
and asked prices for shares of Stock of the same class in the over-the-counter
market are reported by NASDAQ (or, if not so reported, by the National Quotation
Bureau Incorporated) as of the date of determining the Fair Market Value, then
the average of the high bid and low asked prices on that business day or, if no
such prices are available for that day, the average of the high bid and low
asked prices on the last business day before the date in question; or

 

(iv) If shares of Stock of the same class are not listed or admitted to unlisted
trading privileges as provided in subparagraph (i) and sales prices or bid and
asked prices therefor are not reported by NASDAQ (or the National Quotation
Bureau Incorporated) as provided in subparagraph (ii) or subparagraph (iii) as
of the date of determining the Fair Market Value, then the value determined in
good faith by the Committee, which determination shall be conclusive for all
purposes; or

 

(v) If shares of Stock of the same class are listed or admitted to unlisted
trading privileges as provided in subparagraph (i) or sales prices or bid and
asked prices therefor are reported by NASDAQ (or the National Quotation Bureau
Incorporated) as provided in subparagraph (ii) or subparagraph (iii) as of the
date of determining the Fair Market Value, but the volume of trading is so low
that the Board of Directors determines in good faith that such prices are not
indicative of the fair value of the Stock, then the value determined in good
faith by the Committee, which determination shall be conclusive for all purposes
notwithstanding the provisions of subparagraphs (i), (ii) or (iii).

 

(c) Delivery of Share Certificates. As soon as practicable after each Date of
Exercise, the Company shall issue one or more certificates representing the
total number of whole shares of Stock respecting exercised options in the
aggregate of all of the Eligible Employees hereunder. Any such certificate shall
be held by the Company (or its agent) and may be held in street name. If the
Company issues a certificate representing the shares of more than one Eligible
Employee, the Company shall keep accurate records of the beneficial interests of
each Eligible Employee in each such certificate by means of a Company stock
account. Each Eligible Employee shall be provided with such periodic statements
as may be directed by the Committee reflecting all activity in any such Company
stock account. In the event the Company is required to obtain from any
commission or agency authority to issue any such certificate, the Company shall
seek to obtain such authority. Inability of the Company to obtain from any such
commission or agency authority which counsel for the Company deems necessary for
the lawful issuance of any such certificate shall relieve the Company from
liability to any participant in the Plan except to return to him the amount of
the balance in his account. A participant may, on the form prescribed by the
Committee, request the Company to deliver to such participant a certificate
issued in his name representing all or a part of the aggregate whole number of
shares of Stock then held by the Company on his behalf under the Plan. Further,
upon the termination of a participant’s employment with the Company and its
parent or subsidiary corporations for any reason whatsoever, the Company shall
deliver

 

5



--------------------------------------------------------------------------------

to such employee a certificate issued in his name representing the aggregate
whole number of shares of Stock then held by the Company on his behalf under the
Plan. While shares of Stock are held by the Company (or its agent), such shares
may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of by the employee who has purchased such
shares; provided, however, that such restriction shall not apply to the transfer
of such shares of Stock pursuant to (i) a plan of reorganization of the Company,
but the stock, securities or other property received in exchange therefor shall
be held by the Company pursuant to the provisions hereof or (ii) a divorce. The
Committee may cause the Stock certificates issued in connection with the
exercise of options under the Plan to bear such legend or legends, and the
Committee may take such other actions, as it deems appropriate in order to
reflect the provisions of this subparagraph 7(c) and to assure compliance with
applicable securities laws. Neither the Company nor the Committee shall have any
liability with respect to a delay in the delivery of a Stock certificate
pursuant to this subparagraph 7(c).

 

(d) Insufficiency of Shares Available for Issuance. If the total number of
shares of Stock remaining available for issuance pursuant to paragraph 5 (the
“Share Availability”) is less than the total number of shares of Stock that
could otherwise be acquired pursuant to all options, for a given option period,
after application of the limitations in paragraphs 6(a), 6(b) and 6(e) (but not
this paragraph 7(d)) (the “Total Share Limit”), then the number of shares of
Stock that could otherwise be acquired pursuant to each option for the given
option period shall be reduced such that the ratio of the total number of shares
that could be acquired pursuant to each option for the given option period,
after adjustments for the limitations in paragraphs 6(a), 6(b) and 6(e) (but not
this paragraph 7(d)), to the Total Share Limit, equals the ratio of the total
number of shares that may be acquired pursuant to each option for the given
option period, after adjustments for the limitations in paragraphs 6(a), 6(b),
6(e) and this paragraph 7(d), to the Share Availability. If the application of
the adjustment provided in this paragraph 7(d) entitles an Eligible Employee to
an option for a fraction of a share of Stock, the Eligible Employee’s payroll
deductions that would be used to purchase that fractional share of Stock shall
be returned to the Eligible Employee as soon as administratively feasible.

 

8. Withdrawal from the Plan.

 

(a) General Statement. Any participant may withdraw in whole from the Plan at
any time prior to 30 days before the Date of Exercise relating to a particular
Option Period. Partial withdrawals shall not be permitted. A participant who
wishes to withdraw from the Plan must timely deliver to the Company a notice of
withdrawal on a form prepared by the Committee. The Company, promptly following
the time when the notice of withdrawal is delivered, shall refund to the
participant the amount of the cash balance in his account under the Plan; and
thereupon, automatically and without any further act on his part, his payroll
deduction authorization and his interest in unexercised options under the Plan
shall terminate.

 

(b) Eligibility Following Withdrawal. A participant who withdraws from the Plan
shall not be eligible to participate in the Plan until the following Date of
Grant (provided that he is otherwise eligible to participate in the Plan at such
time and complies with the enrollment procedures).

 

6



--------------------------------------------------------------------------------

9. Termination of Employment. If the employment of a participant terminates for
any reason whatsoever (including death), his participation in the Plan
automatically and without any act on his part shall terminate as of the date of
the termination of his employment. The Company shall refund to him the amount of
the cash balance in his account under the Plan, and thereupon his interest in
unexercised options under the Plan shall terminate.

 

10. Restriction Upon Assignment of Option. An option granted under the Plan
shall not be transferable otherwise than by will or the laws of descent and
distribution. Each option shall be exercisable, during his lifetime, only by the
employee to whom granted. The Company shall not recognize and shall be under no
duty to recognize any assignment or purported assignment by an employee of his
option or of any rights under his option, and any such attempt may be treated by
the Company as an election to withdraw from the Plan.

 

11. No Rights of Stockholder Until Certificate Issues. With respect to shares of
Stock subject to an option, a participant shall not be deemed to be a
stockholder, and he shall not have any of the rights or privileges of a
stockholder. A participant shall have the rights and privileges of a stockholder
upon, but not until, a certificate for shares has been issued following exercise
of his option. With respect to a participant’s Stock held by the Company (or its
agent) pursuant to subparagraph 7(c), the Company shall, as soon as practicable,
pay the participant any cash dividends attributable thereto and facilitate the
participant’s voting rights attributable thereto.

 

12. Changes in Stock; Adjustments. Whenever any change is made in the Stock
after the plan is approved by stockholders regardless of whether such change is
made prior to the effective date of the Plan, by reason of a stock dividend or
by reason of subdivision, stock split, reverse stock split, recapitalization,
reorganization, combinations, reclassification of shares, or other similar
change, appropriate action will be taken by the Committee to adjust accordingly
the number of shares subject to the Plan, the maximum number of shares that may
be subject to any option, and the number and Option Price of shares subject to
options outstanding under the Plan.

 

Upon the occurrence of a Change in Control, unless a surviving corporation
assumes or substitutes new options (within the meaning of section 424(a) of the
Code) for all options then outstanding or the Committee elects to continue the
options then outstanding without change, the Date of Exercise for all options
then outstanding shall be accelerated to a date fixed by the Committee prior to
the effective date of such Change in Control.

 

“Change in Control” means the occurrence of any of the following events:

 

(a) The agreement to acquire or a tender offer for beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934
(“Exchange Act”)) by any individual, entity or group (within the meaning of
section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”), of 50% or more
of either (x) the then outstanding shares of Common Stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the then
outstanding voting

 

7



--------------------------------------------------------------------------------

securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
paragraph (c) below; or

 

(b) Individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board; “Incumbent Board” shall be defined
as the individuals who constitute the Board as of the Effective Date and any
other individual who becomes a director of the Company after that date and whose
election or appointment by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Incumbent Board; or

 

(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or an
acquisition of assets of another corporation (a “Business Combination”), in each
case, unless, following such Business Combination, (A) the Outstanding Company
Common Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination represent or are converted into or exchanged for securities
which represent or are convertible into more than 50% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company, or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries), (B) no Person
(excluding any employee benefit plan (or related trust) of the Company or the
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership of the
Company existed prior to the Business Combination and (C) at least a majority of
the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

 

(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

8



--------------------------------------------------------------------------------

13. Use of Funds; No Interest Paid. All funds received or held by the Company
under the Plan shall be included in the general funds of the Company free of any
trust or other restriction, and may be used for any corporate purpose. No
interest shall be paid to any participant or credited to his account under the
Plan.

 

14. Term of the Plan. The Plan shall be effective as of the date immediately
prior to a firm commitment underwritten public offering of the Stock for cash;
provided that the Plan is approved by the stockholders of the Company within 12
months of the date of adoption by the Board. Notwithstanding any provision in
the Plan, no option granted under the Plan shall be exercisable prior to such
stockholder approval, and, if the stockholders of the Company do not approve the
Plan within 12 months after its adoption by the Board, then the Plan shall
automatically terminate.

 

15. Amendment or Termination the Plan. The Board in its discretion may terminate
the Plan at any time with respect to any shares for which options have not
theretofore been granted. The Board and Committee shall have the right to alter
or amend the Plan or any part thereof from time to time without the approval of
the stockholders of the Company; provided, that no change in any option
theretofore granted may be made which would impair the rights of the participant
without the consent of such participant; and provided, further, that the Board
and Committee may not make any alteration or amendment which would increase the
aggregate number of shares which may be issued pursuant to the provisions of the
Plan (other than as a result of the anti-dilution provisions of the Plan),
change the class of individuals eligible to receive options under the Plan, or
cause options issued under the Plan to fail to meet the requirements for
employee stock purchase plans as defined in section 423 of the Code without the
approval of the stockholders of the Company.

 

16. Securities Laws. The Company shall not be obligated to issue any Stock
pursuant to any option granted under the Plan at any time when the shares
covered by such option have not been registered under the Securities Act of
1933, as amended, and such other state and federal laws, rules or regulations as
the Company or the Committee deems applicable and, in the opinion of legal
counsel for the Company, there is no exemption from the registration
requirements of such laws, rules or regulations available for the issuance and
sale of such shares. Further, all Stock acquired pursuant to the Plan shall be
subject to the Company’s policy or policies, if any, concerning compliance with
securities laws and regulations, as the same may be amended from time to time.

 

17. No Restriction on Corporate Action. Nothing contained in the Plan shall be
construed to prevent the Company or any subsidiary from taking any corporate
action which is deemed by the Company or such subsidiary to be appropriate or in
its best interest, whether or not such action would have an adverse effect on
the Plan or any award made under the Plan. No employee, beneficiary or other
person shall have any claim against the Company or any subsidiary as a result of
any such action.

 

9



--------------------------------------------------------------------------------

EXECUTED this 8th day of August, 2005.

 

REPUBLIC COMPANIES GROUP, INC. By:  

/s/ Parker W. Rush

--------------------------------------------------------------------------------

Name:  

Parker W. Rush

--------------------------------------------------------------------------------

Title:  

President and Chief Executive Officer

--------------------------------------------------------------------------------

 

10